DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gattineri (U.S. 9,521,930).
	Regarding claims 1 and 18, Gattineri teaches a measuring apparatus 10 comprising: a scoop portion joined to a handle portion, wherein the scoop portion and the handle portion are either separate elements connected to each other or contiguous regions on a piece of a material comprising the measuring apparatus, the scoop portion comprising a top surface and a bottom surface; and the scoop portion comprising two or more cavities (20, 30), wherein each cavity is a concave indentation in either the top surface or the bottom surface, and wherein each cavity is formed to accommodate a pre-defined volume of a substance to be measured (see figure 1).
	Regarding claim 2, Gattineri further teaches wherein the two or more cavities comprise a first cavity 32a and a second cavity 34a, the first cavity formed to accommodate a teaspoon of the substance to the measured, and the second cavity formed to accommodate a tablespoon of the substance to be measured (see figure 7).
Regarding claim 3, Gattineri further teaches wherein the scoop portion comprises a first end and a second end and a longitudinal axis connecting the first end to the second end, and wherein the first cavity and the second cavity are centered around the longitudinal axis (see figure 7).
	Regarding claim 4, Gattineri further teaches wherein the measuring apparatus comprises at least one material selected from the group consisting of: plastic, silicone, metal, wood, and ceramic (see column 3, lines 9-17).
	Regarding claim 7, Gattineri further teaches wherein scoop portion comprises a spatula (see column 2, line 20). 
Regarding claim 15, Gattineri further teaches wherein the first cavity is an indentation in the top surface of the scoop portion and the second cavity is an indentation in the top surface of the scoop portion.
Regarding claims 19 and 20, Gattineri further teaches wherein a cavity has a pre-defined volume of a teaspoon or tablespoon (see column 2, lines 42-45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Conforti (U.S. 6,895,672).
	Regarding claim 5, Gattineri teaches the claimed invention except wherein the handle portion comprising a top surface and a bottom surface and a longitudinal axis between them, wherein the handle portion further comprises a hole through parallel portions of the top surface of the handle and the bottom surface of the handle.
	Conforti teaches a utensil 10 which comprises a scoop portion 12 and a handle portion 10, wherein the handle portion comprises a hole 44 through parallel portions of the top surface of the handle and the bottom surface of the handle.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Gattineri with the teachings of Conforti in order to provide area on the handle for a hook.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (U.S. 2,654,252)
	Regarding claim 13, Gattineri teaches the claimed invention except wherein the first cavity is an indentation in the top surface of the scoop portion and the second cavity is an indentation in the bottom surface of the scoop portion.
	Davis teaches a similar utensil with a scoop portion 12 and a handle portion 11, the scoop portion having a first cavity and a second cavity, wherein the first cavity 14 is an indentation in the top surface of the scoop portion and the second cavity 18 is an indentation in the bottom surface of the scoop portion.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Gattineri with the teachings of Davis since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	Regarding claim 14, Gattineri in view of Davis teaches the claimed invention except wherein the first cavity and the second cavity are indentations in the bottom surface of the scoop portion.
.

Claims 10, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis and further in view of Hou et al. (U.S. 2011/0219631, hereafter referred to as Hou).
Gattineri teaches a measuring apparatus 10 comprising: a scoop portion joined to a handle portion, wherein the scoop portion and the handle portion are either separate elements connected to each other or contiguous regions on a piece of a material comprising the measuring apparatus, the scoop portion comprising a top surface and a bottom surface; and the scoop portion comprising two or more cavities (20, 30), wherein each cavity is a concave indentation in either the top surface or the bottom surface, and wherein each cavity is formed to accommodate a pre-defined volume of a substance to be measured (see figure 1).
Gattineri does not explicitly teach wherein the first cavity is an indentation in the top surface of the scoop portion and the second cavity is an indentation in the bottom surface of the scoop portion.
	Davis teaches a similar utensil with a scoop portion 12 and a handle portion 11, the scoop portion having a first cavity and a second cavity, wherein the first cavity 14 is an indentation in the top surface of the scoop portion and the second cavity 18 is an indentation in the bottom surface of the scoop portion.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Gattineri with the teachings of Davis since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
	Neither reference relied upon above explicitly teach wherein the scoop portion and the handle portion are either separate elements connected to each other or contiguous regions on a piece of a material comprising the measuring apparatus.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Gattineri with the teachings of Davis and Hou since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.
	Regarding claim 11, Neither reference relied upon above explicitly teach wherein the scoop portion and the handle portion are either separate elements connected to each other or contiguous regions on a piece of a material comprising the measuring apparatus.
	Hou which teaches a handle portion 12 which can be connected to a separate scoop portion 24, wherein the hande element is affixed by way of a fastening connection (see para. 0078).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Gattineri with the teachings of Davis and Hou since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179.

Allowable Subject Matter
Claims 6, 8, 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027.  The examiner can normally be reached on Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/JAMEL E WILLIAMS/Examiner, Art Unit 2855